Citation Nr: 1548223	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for end stage renal disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to April 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.

The Veteran and his wife presented testimony on the issue of entitlement to service connection for end stage renal disease at a personal hearing before a Decision Review Officer at the RO in August 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  Transcripts from both hearings are of record.  At the time of his September 2015 Board hearing, the Veteran waived RO consideration of a letter he had previously submitted, but which was not considered by the RO.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to nonservice-connected pension benefits.  

2.  The only probative opinion of record establishes that it is as likely as not the Veteran's end stage renal failure is related to service, namely the presence of protein in his urine, which is a medically recognized early finding of chronic kidney disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for end stage renal disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to nonservice-connected pension benefits.  See VA Form 21-4138.  As the Veteran has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


Service Connection

In this decision, the Board grants entitlement to service connection for end stage renal disease, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for end stage renal disease, which he contends is related to service.  He indicates that during service, he began noticing his urine was not flowing like it used to; that he was always tired and could not sleep; that his hands and feet stayed swollen; and that he felt bad day after day.  The Veteran asserts that his current condition is related to treatment he received for urinary tract infection during service and that he was found to have protein in his urine during service.  He contends that right after his 1986 discharge from service, he started having problems with his kidneys, which were the same symptoms he had during service.  The Veteran reports that after service, every time he applied for an insurance policy he was rejected for too much protein in his urine; he has denied a family history of kidney disease.  See VA Form 21-526 received February 2009; March 2007 VA Form 21-4138; September 2010 notice of disagreement.  

In a September 2010 letter, the Veteran's wife reported that she dated the Veteran when he left the military in April 1986 and they were married in April 1991.  She asserts that she witnessed the Veteran having kidney problems from the time they met.  She tried to get life insurance for him and each time, the urine test would come back with too much protein.  Those records had been destroyed.  The Veteran's wife also reported that she witnessed him having trouble spilling his urine out.  He was very tired all the time and his eyes were always yellow looking.  He would always complain about his body feeling swollen.  She indicated that she was positive his kidney problems started while he was in the military.  See statement from S.A.D.  

In a September 2010 letter, B.M. reported that approximately 20 years ago, when she was working as a life insurance agent for Metropolitan Life Insurance Company, she wrote an insurance policy for the Veteran.  The policy was denied because of health reasons and she was told it was due to the fact that there was protein in his urine.  

In August 2012, the Veteran testified that he underwent a lab test during service that showed high protein levels, which were normal on a second test.  He indicated that he was denied life insurance due to high levels of protein within one year of his discharge from service.  The Veteran testified that high levels of protein lead to chronic kidney disease.  He also testified that he was stationed at Fort Ord, California, and that there are 45 contaminants at that site that seeped into the drinking water, and that these contaminants are known to cause renal failure.  The Veteran indicated that he thought his high levels of protein were from exercising.  The Veteran's wife testified that the Veteran was first diagnosed in 1998, but that he was having problems with his kidneys when she met him shortly after his discharge.  The Veteran also testified in September 2015 that he first started noticing the symptoms of foamy urine in 1984 and that high protein began showing in his urine at that time.  He indicated that he received in-service treatment on several occasions and that high protein was a chronic problem.  The Veteran also testified that kidney problems can take 20 to 30 years to manifest as it is a slow disease.  

The Veteran service treatment records reveal that he was seen in August 1983 for possible urinary tract infection and yellow discharge.  In January 1984, the Veteran was seen after a PPD test came back positive.  Urinalysis conducted in December 1983 had been abnormal (2+ protein and trace blood).  The Veteran was seen for follow-up in May 1984, at which time it was noted that repeat studies showed urinalysis within normal limits.  In that vein, a February 1984 lab report shows urinalysis was negative for protein.  During a March 1986 discharge examination, urinalysis was negative for albumin and sugar.  

The post-service evidence of record documents that the Veteran underwent a renal biopsy at Crawford Long Hospital in October 1998.  The principal diagnosis was renal and ureteral disorder, not otherwise specified.  Since then, the Veteran has been diagnosed with chronic kidney disease and end stage renal disease and has been undergoing dialysis.  

The Veteran underwent a kidney conditions (nephrology) Disability Benefits Questionnaire (DBQ) in February 2013, at which time he was diagnosed with chronic kidney disease.  He reported that the date of onset of symptoms associated with chronic renal failure was in 1982 while he was stationed in Germany, namely when he noticed foam in his urine and was told he had high protein.  After reviewing the medical evidence of record and the claims file, the examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was there are no service treatment records referencing kidney problems and there was a 13 year gap in time from discharge to the 1998 renal biopsy, which indicated indeterminate findings.  The examiner also cited the examinations conducted at entry and discharge.  The examiner failed to address the question posed by the RO in ordering the examination, namely whether the Veteran's chronic renal failure was related to either his in-service finding of high protein casts and/or his exposure to military toxic wastes.  Given the foregoing, the opinion is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

In an August 2012 letter, Dr. K.W.B. reported that a review of the Veteran's medical records noted the presence of protein in the urine on January 12, 1984, which is a medically recognized early finding of chronic kidney disease.  The Veteran reported exposure to various military ordinances during his service, which appeared to be temporally linked to the finding of protein in the urine.  It was Dr. B's opinion that the Veteran's end stage renal failure, which was chronic in nature, is as likely a cause of/or related to military service as not.  This opinion is afforded high probative value.  Id.  

In light of the August 2012 opinion provided in Dr. B's letter, which is the only probative opinion of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for end stage renal disease is warranted.  


ORDER

Service connection for end stage renal disease is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


